The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claims 1-20 are presented for examination in this application (16/553,390) filed on August 28, 2019.
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claims 1-20 are pending for consideration. 
Drawings
The drawings submitted on August 28, 2019 have been considered and accepted.
Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed on August 28, 2019. U.S. patents and Foreign Patents have been considered.
Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
    
     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 18 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims recite “set the operational mode of the controller circuit to a second mode in which the controller circuit performs a data security process more extensive than in the first mode”, where it unclear what a data security process more extensive than the first mode means as it is a relative term and was not defined in the specification.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-13 and 20 are rejected under 35 U.S.C. 103(a) as being disclosed by Yu et al. (US PGPUB 2016/0070474 hereinafter referred to as Yu), and further in view of Takaoka et al.  (US PGPUB 2015/0381426 hereinafter referred to as Takaoka).
As per independent claim 1, Yu discloses a storage device comprising: a first memory [(Paragraphs 0048-0050; FIGs. 1 and 3) wherein Yu teaches FIG. 1 is a block diagram of a Green NAND SSD Driver (GNSD) application and driver on the host that creates and manages multiple caches and buffers on both the host and on a super-endurance flash drive that has low-retention flash memory. Host 300 has one or more processors 325, 350 that executes instructions for programs such as user apps 182 and for an operating system (OS) kernel 178 such as Windows, Linux, Apple OS, or Android, etc. File system filter driver 179 works in conjunction with one or more file systems to manage file I/O operations to correspond to the claimed limitation]; a controller circuit configured to control access to the first memory [(Paragraphs 0051, 0074; FIGs. 1 and 3) wherein Yu teaches Data that is finally ready to be written to SEED 200 is sent from GNSD driver 100 to volume manager 270, which manages storage volumes such as SEED 200. SEED controller 192 in SEED 200 may store the data in SSD DRAM buffer 194 and then to NAND flash memory 196 on power down or when SSD DRAM buffer 194 is full to correspond to the claimed limitation]; a connector connectable to host apparatuses [(Paragraphs 0074-0077; FIGs. 1 and 3) wherein Yu teaches host interface 16, FIG. 3 is a block diagram of a Super Enhanced Endurance Device (SEED). SEED 200 has host interface 16, which communicates with host 300 (FIG. 1) using a bus such as a PCIe, SATA, mini-SATA, SATA express, Universal-Serial-Bus (USB), Next-Generation Form Factor (NGFF), Parallel ATA, IDE, NVMe, Thunderbolt, eMMC, iSSD, SD, etc. Host data from host interface 16 is sent to SEED controller 192. SEED controller 192 performs a variety of functions to reduce the wear of NAND flash memory 196, such as by storing flushed files from GNSD driver 100 in host 300 in SSD DRAM buffer 194 and not in NAND flash memory 196 to correspond to the claimed limitation]; and a connection detection circuit configured to detect disconnection of the connector from a host apparatus [(Paragraphs 0098; FIGs. 1 and 7) wherein Yu teaches  FIG. 7 shows a SEED power card. SEED power card 401 is similar to retention card 400, but has less functionality. Controller 450 does not perform protocol conversion but merely monitor power from ports 404, 406, 434, 434, 436, 438, 440, 442, 444, 446. Alternately, the controller can monitor the presence of flash devices thru mechanical detection of card insertion. When controller 450 detects a power drain from an attached SEED SSD 464, 466, controller 450 can flash green LED 462 to indicate that an operation is being performed by one of the attached flash devices. Green LED can remain steady when power is available but no operation is occurring. Red LED 460 may be lit when power fails or flashing when power is low to correspond to the claimed limitation].  
Yu does not appear to explicitly disclose a connection detection circuit configured to detect disconnection of the connector from a host apparatus based on a state of a signal line of the connector.
However, Takaoka discloses a connector connectable to host apparatuses; and a connection detection circuit configured to detect disconnection of the connector from a host apparatus based on a state of a signal line of the connector [(Paragraphs 0050-0070 ; FIGs. 2-4) where detection may be carried out, for example, by generating an interrupt signal at physical contact of the USB memory 9 when it is attached so that the system control unit 3 may detect the interrupt signal; and by changing a status of one of I/O ports of the system control unit 3 at physical contact of the USB memory 9 when it is attached so that the system control unit 3 may detect the change. The system control unit 3 stores and manages use history of the USB memory 9 in the RAM and EEPROM of the system control unit 3. The contents of such use history are as shown in FIG. 2. The system control unit 3 carries out a process of status management as shown in FIG. 3, and detects a status change of various functional units of the multifunction machine 10 by an event. After the multifunction machine 10 is turned on, the status management process as shown in FIG. 3 is started. After the status management process is initialized, it can be called a periodic handler that is always managed. In outline, two or more events are monitored one by one (S101, S102, S103, and S104). After monitoring is finished (S105), a timeout for a fixed period takes place (a loop of "No" at S106). When the fixed period expires ("Yes" at S106), the process returns to S101, and the process of monitoring the events one by one is repeated. Step S103 is a process of detecting and monitoring attaching/detaching the USB memory 9 to/from the USB port 8. Although specific contents of Event 1 at S101 are not described, Event 1 can be, for example, a step of determining whether toner is available, and turning on a light emitting diode for warning if no toner is available. The same applies to Event 2 at S102. Details of the process at S103 are as shown in FIG. 4. With reference to FIG. 4, the system control unit 3 stores a last detection result of the attachment status of the USB memory 9 to the USB port 8. If a new detection result is the same as the last detection result (No at S201), no further action is taken and the process is finished. If the new detection result is different from the last detection result (Yes at S201), whether the USB memory 9 is attached is determined at S202. If affirmative (Yes at S202), attachment history is generated and held (S204). If negative (No at S202), detachment (removal) history is generated and held (S203). The system control unit 3 acquires history information about attachment/detachment of the USB memory 9 at steps S204 or S203, as applicable. The history information is stored and managed in a non-volatile memory such as the EEPROM of the system control unit 3. With reference to FIG. 2, an example (a) shows contents of the USB attachment/detachment history information. In the example (a), date, time, and the attachment/detachment status are recorded at a fixed interval, which is 60 minutes. The interval can be adjusted as desired. Since the status is generally monitored at a short interval (for example, 1 second) the USB status can be detected and written in the attachment/detachment history at the adjusted interval. With reference to FIG. 2, an example (b) shows the contents of the USB attachment/detachment history information. According to the example (b), when the USB status is changed, the attachment/detachment history is written. Here, it is necessary to keep the last status.  The attachment/detachment history is the history information stored and managed about use of the USB memory 9, and may be presented on a display unit of the multifunction machine 10, by printing, and by an external instrument (for example, a PC) connected through the network 20 so that the traceability at the time of an information leak is improved to correspond to the claimed limitation].
Takaoka and Yu are analogous art because they are from the same field of endeavor of improving memory allocation and configuration arrangements in storage systems.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Takaoka and Yu before him or her, to modify the connector of Yu to include detection based on the signal as taught by Takaoka.
The motivation for doing so would be to [“reducing flash wear” (Paragraph 0045 by Takaoka)].
Therefore, it would have been obvious to combine Takaoka and Yu to obtain the invention as specified in the instant claim.
As per claim 2, Takaoka discloses wherein the controller circuit is further configured to record a history of disconnection of the connector [(Paragraphs 0061-0069; FIGs. 1 and 2) where the attachment/detachment history is the history information stored and managed about use of the USB memory 9, and may be presented on a display unit of the multifunction machine 10, by printing, and by an external instrument (for example, a PC) connected through the network 20 so that the traceability at the time of an information leak is improved to correspond to the claimed limitation].
As per claim 3, Takaoka discloses wherein the history includes a detection timing of the disconnection [(Paragraphs 0061-0069; FIGs. 1 and 2) where the date, time, and the attachment/detachment status are recorded at a fixed interval, which is 60 minutes. The interval can be adjusted as desired. Since the status is generally monitored at a short interval (for example, 1 second) the USB status can be detected and written in the attachment/detachment history at the adjusted interval and the attachment/detachment history is the history information stored and managed about use of the USB memory 9, and may be presented on a display unit of the multifunction machine 10, by printing, and by an external instrument (for example, a PC) connected through the network 20 so that the traceability at the time of an information leak is improved to correspond to the claimed limitation].
As per claim 10, Takaoka discloses wherein the connection detection circuit is further configured to detect connection of the connector to a host apparatus [(Paragraphs 0022, 0028-0029, 0049 and 0055-0065; FIGs. 1 and 3-4) wherein the multifunction machine includes an attach/detach detecting unit for detecting when the USB memory is attached to and detached from the interface unit, and the history information includes history of attaching/detaching the USB memory to/from the interface unit, which information is provided by the attach/detach detecting unit; where the multifunction machine 10 manages an operation status of the multifunction machine 10, which operation status includes whether the USB memory 9 is attached/detached to/from the USB port 8 to correspond to the claimed limitation].
As per claim 11, Takaoka discloses wherein the controller circuit is further configured to record a first history of disconnection of the connector and a second history of connection of the connector [(Paragraphs 0022, 0028-0029, 0049 and 0055-0065; FIGs. 1 and 3-4) wherein Step S103 is a process of detecting and monitoring attaching/detaching the USB memory 9 to/from the USB port 8. Although specific contents of Event 1 at S101 are not described, Event 1 can be, for example, a step of determining whether toner is available, and turning on a light emitting diode for warning if no toner is available. The same applies to Event 2 at S102. Details of the process at S103 are as shown in FIG. 4. With reference to FIG. 4, the system control unit 3 stores a last detection result of the attachment status of the USB memory 9 to the USB port 8. If a new detection result is the same as the last detection result (No at S201), no further action is taken and the process is finished. If the new detection result is different from the last detection result (Yes at S201), whether the USB memory 9 is attached is determined at S202. If affirmative (Yes at S202), attachment history is generated and held (S204). If negative (No at S202), detachment (removal) history is generated and held (S203). The system control unit 3 acquires history information about attachment/detachment of the USB memory 9 at steps S204 or S203, as applicable. The history information is stored and managed in a non-volatile memory such as the EEPROM of the system control unit 3. With reference to FIG. 2, an example (a) shows contents of the USB attachment/detachment history information. In the example (a), date, time, and the attachment/detachment status are recorded at a fixed interval, which is 60 minutes. The interval can be adjusted as desired. Since the status is generally monitored at a short interval (for example, 1 second) the USB status can be detected and written in the attachment/detachment history at the adjusted interval. With reference to FIG. 2, an example (b) shows the contents of the USB attachment/detachment history information. According to the example (b), when the USB status is changed, the attachment/detachment history is written. Here, it is necessary to keep the last status.  The attachment/detachment history is the history information stored and managed about use of the USB memory 9, and may be presented on a display unit of the multifunction machine 10, by printing, and by an external instrument (for example, a PC) connected through the network 20 so that the traceability at the time of an information leak is improvedto correspond to the claimed limitation].
As per claim 12, Takaoka discloses wherein the first history includes a detection timing of the disconnection, and the second history includes a detection timing of the connection [(Paragraphs 0022, 0028-0029, 0049 and 0055-0065; FIGs. 1 and 3-4) wherein Step S103 is a process of detecting and monitoring attaching/detaching the USB memory 9 to/from the USB port 8. Although specific contents of Event 1 at S101 are not described, Event 1 can be, for example, a step of determining whether toner is available, and turning on a light emitting diode for warning if no toner is available. The same applies to Event 2 at S102. Details of the process at S103 are as shown in FIG. 4. With reference to FIG. 4, the system control unit 3 stores a last detection result of the attachment status of the USB memory 9 to the USB port 8. If a new detection result is the same as the last detection result (No at S201), no further action is taken and the process is finished. If the new detection result is different from the last detection result (Yes at S201), whether the USB memory 9 is attached is determined at S202. If affirmative (Yes at S202), attachment history is generated and held (S204). If negative (No at S202), detachment (removal) history is generated and held (S203). The system control unit 3 acquires history information about attachment/detachment of the USB memory 9 at steps S204 or S203, as applicable. The history information is stored and managed in a non-volatile memory such as the EEPROM of the system control unit 3. With reference to FIG. 2, an example (a) shows contents of the USB attachment/detachment history information. In the example (a), date, time, and the attachment/detachment status are recorded at a fixed interval, which is 60 minutes. The interval can be adjusted as desired. Since the status is generally monitored at a short interval (for example, 1 second) the USB status can be detected and written in the attachment/detachment history at the adjusted interval. With reference to FIG. 2, an example (b) shows the contents of the USB attachment/detachment history information. According to the example (b), when the USB status is changed, the attachment/detachment history is written. Here, it is necessary to keep the last status.  The attachment/detachment history is the history information stored and managed about use of the USB memory 9, and may be presented on a display unit of the multifunction machine 10, by printing, and by an external instrument (for example, a PC) connected through the network 20 so that the traceability at the time of an information leak is improvedto correspond to the claimed limitation].
As per claim 13, Takaoka discloses wherein the controller circuit is further configured to send the first history and the second history to a host apparatus connected to the connector [(Paragraphs 0022, 0028-0029, 0049 and 0055-0065; FIGs. 1 and 3-4) wherein Step S103 is a process of detecting and monitoring attaching/detaching the USB memory 9 to/from the USB port 8. Although specific contents of Event 1 at S101 are not described, Event 1 can be, for example, a step of determining whether toner is available, and turning on a light emitting diode for warning if no toner is available. The same applies to Event 2 at S102. Details of the process at S103 are as shown in FIG. 4. With reference to FIG. 4, the system control unit 3 stores a last detection result of the attachment status of the USB memory 9 to the USB port 8. If a new detection result is the same as the last detection result (No at S201), no further action is taken and the process is finished. If the new detection result is different from the last detection result (Yes at S201), whether the USB memory 9 is attached is determined at S202. If affirmative (Yes at S202), attachment history is generated and held (S204). If negative (No at S202), detachment (removal) history is generated and held (S203). The system control unit 3 acquires history information about attachment/detachment of the USB memory 9 at steps S204 or S203, as applicable. The history information is stored and managed in a non-volatile memory such as the EEPROM of the system control unit 3. With reference to FIG. 2, an example (a) shows contents of the USB attachment/detachment history information. In the example (a), date, time, and the attachment/detachment status are recorded at a fixed interval, which is 60 minutes. The interval can be adjusted as desired. Since the status is generally monitored at a short interval (for example, 1 second) the USB status can be detected and written in the attachment/detachment history at the adjusted interval. With reference to FIG. 2, an example (b) shows the contents of the USB attachment/detachment history information. According to the example (b), when the USB status is changed, the attachment/detachment history is written. Here, it is necessary to keep the last status.  The attachment/detachment history is the history information stored and managed about use of the USB memory 9, and may be presented on a display unit of the multifunction machine 10, by printing, and by an external instrument (for example, a PC) connected through the network 20 so that the traceability at the time of an information leak is improvedto correspond to the claimed limitation].
As per claim 20, Yu discloses a control method of a storage device including a memory [(Paragraphs 0048-0050; FIGs. 1 and 3) wherein Yu teaches FIG. 1 is a block diagram of a Green NAND SSD Driver (GNSD) application and driver on the host that creates and manages multiple caches and buffers on both the host and on a super-endurance flash drive that has low-retention flash memory. Host 300 has one or more processors 325, 350 that executes instructions for programs such as user apps 182 and for an operating system (OS) kernel 178 such as Windows, Linux, Apple OS, or Android, etc. File system filter driver 179 works in conjunction with one or more file systems to manage file I/O operations to correspond to the claimed limitation], a controller circuit configured to control an access to the memory [(Paragraphs 0051, 0074; FIGs. 1 and 3) wherein Yu teaches Data that is finally ready to be written to SEED 200 is sent from GNSD driver 100 to volume manager 270, which manages storage volumes such as SEED 200. SEED controller 192 in SEED 200 may store the data in SSD DRAM buffer 194 and then to NAND flash memory 196 on power down or when SSD DRAM buffer 194 is full to correspond to the claimed limitation], and a connector connectable to a host apparatus [(Paragraphs 0074-0077; FIGs. 1 and 3) wherein Yu teaches host interface 16, FIG. 3 is a block diagram of a Super Enhanced Endurance Device (SEED). SEED 200 has host interface 16, which communicates with host 300 (FIG. 1) using a bus such as a PCIe, SATA, mini-SATA, SATA express, Universal-Serial-Bus (USB), Next-Generation Form Factor (NGFF), Parallel ATA, IDE, NVMe, Thunderbolt, eMMC, iSSD, SD, etc. Host data from host interface 16 is sent to SEED controller 192. SEED controller 192 performs a variety of functions to reduce the wear of NAND flash memory 196, such as by storing flushed files from GNSD driver 100 in host 300 in SSD DRAM buffer 194 and not in NAND flash memory 196 to correspond to the claimed limitation], the method comprising: detecting disconnection of the connector from the host apparatus [(Paragraphs 0098; FIGs. 1 and 7) wherein Yu teaches  FIG. 7 shows a SEED power card. SEED power card 401 is similar to retention card 400, but has less functionality. Controller 450 does not perform protocol conversion but merely monitor power from ports 404, 406, 434, 434, 436, 438, 440, 442, 444, 446. Alternately, the controller can monitor the presence of flash devices thru mechanical detection of card insertion. When controller 450 detects a power drain from an attached SEED SSD 464, 466, controller 450 can flash green LED 462 to indicate that an operation is being performed by one of the attached flash devices. Green LED can remain steady when power is available but no operation is occurring. Red LED 460 may be lit when power fails or flashing when power is low to correspond to the claimed limitation].
Yu does not appear to explicitly disclose a connection detection circuit configured to detect disconnection of the connector from a host apparatus based on a state of a signal line of the connector; and recording a history of disconnection of the connector.
However, Takaoka discloses a connector connectable to host apparatuses; and a connection detection circuit configured to detect disconnection of the connector from a host apparatus based on a state of a signal line of the connector [(Paragraphs 0050-0070 ; FIGs. 2-4) where detection may be carried out, for example, by generating an interrupt signal at physical contact of the USB memory 9 when it is attached so that the system control unit 3 may detect the interrupt signal; and by changing a status of one of I/O ports of the system control unit 3 at physical contact of the USB memory 9 when it is attached so that the system control unit 3 may detect the change. The system control unit 3 stores and manages use history of the USB memory 9 in the RAM and EEPROM of the system control unit 3. The contents of such use history are as shown in FIG. 2. The system control unit 3 carries out a process of status management as shown in FIG. 3, and detects a status change of various functional units of the multifunction machine 10 by an event. After the multifunction machine 10 is turned on, the status management process as shown in FIG. 3 is started. After the status management process is initialized, it can be called a periodic handler that is always managed. In outline, two or more events are monitored one by one (S101, S102, S103, and S104). After monitoring is finished (S105), a timeout for a fixed period takes place (a loop of "No" at S106). When the fixed period expires ("Yes" at S106), the process returns to S101, and the process of monitoring the events one by one is repeated. Step S103 is a process of detecting and monitoring attaching/detaching the USB memory 9 to/from the USB port 8. Although specific contents of Event 1 at S101 are not described, Event 1 can be, for example, a step of determining whether toner is available, and turning on a light emitting diode for warning if no toner is available. The same applies to Event 2 at S102. Details of the process at S103 are as shown in FIG. 4. With reference to FIG. 4, the system control unit 3 stores a last detection result of the attachment status of the USB memory 9 to the USB port 8. If a new detection result is the same as the last detection result (No at S201), no further action is taken and the process is finished. If the new detection result is different from the last detection result (Yes at S201), whether the USB memory 9 is attached is determined at S202. If affirmative (Yes at S202), attachment history is generated and held (S204). If negative (No at S202), detachment (removal) history is generated and held (S203). The system control unit 3 acquires history information about attachment/detachment of the USB memory 9 at steps S204 or S203, as applicable. The history information is stored and managed in a non-volatile memory such as the EEPROM of the system control unit 3. With reference to FIG. 2, an example (a) shows contents of the USB attachment/detachment history information. In the example (a), date, time, and the attachment/detachment status are recorded at a fixed interval, which is 60 minutes. The interval can be adjusted as desired. Since the status is generally monitored at a short interval (for example, 1 second) the USB status can be detected and written in the attachment/detachment history at the adjusted interval. With reference to FIG. 2, an example (b) shows the contents of the USB attachment/detachment history information. According to the example (b), when the USB status is changed, the attachment/detachment history is written. Here, it is necessary to keep the last status.  The attachment/detachment history is the history information stored and managed about use of the USB memory 9, and may be presented on a display unit of the multifunction machine 10, by printing, and by an external instrument (for example, a PC) connected through the network 20 so that the traceability at the time of an information leak is improved to correspond to the claimed limitation]; and recording a history of disconnection of the connector [(Paragraphs 0061-0069; FIGs. 1 and 2) where the attachment/detachment history is the history information stored and managed about use of the USB memory 9, and may be presented on a display unit of the multifunction machine 10, by printing, and by an external instrument (for example, a PC) connected through the network 20 so that the traceability at the time of an information leak is improved to correspond to the claimed limitation].
Takaoka and Yu are analogous art because they are from the same field of endeavor of improving memory allocation and configuration arrangements in storage systems.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Takaoka and Yu before him or her, to modify the connector of Yu to include detection based on the signal as taught by Takaoka.
The motivation for doing so would be to [“reducing flash wear” (Paragraph 0045 by Takaoka)].
Therefore, it would have been obvious to combine Takaoka and Yu to obtain the invention as specified in the instant claim.
Claims 4, 5 are rejected under 35 U.S.C. 103(a) as being disclosed by Yu/Takaoka, as applied to claim 1, and further in view of Lu et al.  (US PGPUB 2008/0140928 hereinafter referred to as Lu).
As per dependent claim 4, Yu/Takaoka discloses the storage device according to claim 1.  
Yu/Takaoka does not appear to explicitly disclose wherein the controller circuit is further configured to delete data stored in the first memory in accordance with detecting the disconnection of the connector.
However, Lu discloses wherein the controller circuit is further configured to delete data stored in the first memory in accordance with detecting the disconnection of the connector [(Paragraphs 0015, 0018, 0023 and 0035; Fig.1) where If detects that the storage device 2 is detached from the electronic device via the disconnect operation, the disk table editing sub-module 62 updates the current status in the current status column of the first disk table 33 as "disconnected". If the status detection module 80 detects that the current status of all of the predetermined number of the storage devices 2 are the "disconnected", the status detection module 80 deletes the first disk table 33 to correspond to the claimed limitation].
Yu/Takaoka and Lu are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Tzafrir and Lu before him or her, to modify the method of Tzafrir to include the data deletion of Lu because it will enhance data access.
The motivation for doing so would be [“ What is needed is an electronic apparatus and method for operating a plurality of storage devices, which can improve operation efficient when the electronic apparatus performs the same operation on the plurality of storage devices simultaneously” (Paragraph 0006 by Lu)].
 Therefore, it would have been obvious to combine Tzafrir and Lu to obtain the invention as specified in the instant claim.
As per claim 5, Lu discloses a second memory configured to store information indicating whether or not the controller circuit is set to delete the data in accordance with detecting the disconnection of the connector [(Paragraphs 0015, 0017-0018, 0020-0022 and 0029-0032; Fig.1) where the disk table management module 60 includes a disk table generating sub-module 61, a disk table editing sub-module 62, and a record operation interrupting sub-module 63. The disk table generating sub-module 61 obtains the device identifiers of a predetermined number of the plurality of storage devices 2 from the device identifier table 31 and begins generating a disk table such as a first disk table 33 shown in FIG. 2. A schematic diagram of the first disk table 33 is shown in FIG. 2. The first disk table 33 includes a device identifier column, a disk identifier column, and a current status column respectively. In other words, each disk record in the first disk table 33 consists of a device identifier value, a disk identifier value, and a current status value corresponding one of the storage devices 2. The device identifier column is used for recording the device identifier values of the storage devices 2 obtained from the device identifier table 31. The disk identifier column is used for recording the disk identifier values of the storage devices 2. The current status column is for recording current status values of the storage devices 2. In this preferred embodiment, the current status value of one of the storage devices 2 may be a connecting status, a connected status, and a disconnected status. The connecting status is a status where the storage device 2 has been attached to the electronic apparatus 1, but the electronic apparatus 1 has not yet recognized the disk identifier of the storage device 2. The connected status is a status where the electronic apparatus 1 has recognized the disk identifier of the storage device 2 attached and can perform data transfers with the storage device 2. The disconnected status is a status where the storage device 2 is detached from the electronic apparatus 1. The disconnect operation may be a manual operation or an electronic operation which detaches the storage device 2 from the electronic apparatus 1 when the data transfers with the storage device 2 has been completed to correspond to the claimed limitation].
Claims 8 and 9 are rejected under 35 U.S.C. 103(a) as being disclosed by Yu/Takaoka, as applied to claim 1, and further in view of Yasaki et al.  (US 9,135,463 hereinafter referred to as Yasaki).
As per dependent claim 8, Yu/Takaoka discloses the storage device according to claim 1.  
Yu/Takaoka does not appear to explicitly disclose a second memory configured to store information indicating whether or not the controller circuit is set to permit an access to data in the first memory in response to receiving an access request from a second host apparatus connected to the connector after the connection detection circuit detects disconnection of the connector from a first host apparatus.
However, Yasaki discloses a second memory configured to store information   indicating whether or not the controller circuit is set to permit an access to data in the first memory in response to receiving an access request from a second host apparatus connected to the connector after the connection detection circuit detects disconnection of the connector from a first host apparatus [(Col. 5, lines 35-67 and Col. 6, lines 7-37; Fig.1) where the administrator utility program (PRG_M) includes a management program for administrator authenticating information, processing apparatus authentication, setting (addition, modification, and deletion) of the information processing apparatus that is permitted to access the USB memory 100, setting (addition, modification, and deletion) of the access deactivating policy, and a file system construction of the USB memory 100 in the flash memory 134. The access deactivating policy may include a rule, or a condition, and identifying information and/or a parameter of the access deactivating process. The input device 46 includes a keyboard, a pointing device, etc. An authenticating processor 22 stores authenticating information, authenticates the user, authenticates the administrator, or authenticates one of the information processing apparatus and the terminal. Through an authenticating process, the connection of the USB memory 100 with the authorized information processing apparatus, and the use of the USB memory 100 by one of the authorized user and the administrator are detected. The CPU 122 stores the current time and day on the state information and log memory 36, as state information or log, event time and date of authentication or the like, time and date on which the USB memory 100 is connected to the server 20 via the information processing apparatus, time and date on which the USB memory 100 is opened or closed (e.g., opening and closing of the cap 102 or attaching and detaching of the strap 104), a count of consecutive user authenticating failures, a count of consecutive administrator authenticating failures, a count of consecutive authenticating failures of the information processing apparatus 40, battery remaining power, the state information, etc to correspond to the claimed limitation].
Yu/Takaoka and Yasaki are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Tzafrir and Yasaki before him or her, to modify the method of Tzafrir to include the access permission policy of Yasaki because it will enhance data access.
The motivation for doing so would be [“ a plurality of protection levels deactivating access to the storage device are provided, and different protection levels are provided for different time bands to deactivating access to the storage device” (Column 4, lines 10-17 by Yasaki)].
 Therefore, it would have been obvious to combine Tzafrir and Yasaki to obtain the invention as specified in the instant claim.
As per claim 9, Yasaki discloses wherein the controller circuit is further configured to prohibit access to the data in the first memory when the information indicates that the access request from the second host apparatus is denied [(Col. 5, lines 35-67 and Col. 6, lines 7-37; Fig.1) where the administrator utility program (PRG_M) includes a management program for administrator authenticating information, processing apparatus authentication, setting (addition, modification, and deletion) of the information processing apparatus that is permitted to access the USB memory 100, setting (addition, modification, and deletion) of the access deactivating policy, and a file system construction of the USB memory 100 in the flash memory 134. The access deactivating policy may include a rule, or a condition, and identifying information and/or a parameter of the access deactivating process. The input device 46 includes a keyboard, a pointing device, etc. An authenticating processor 22 stores authenticating information, authenticates the user, authenticates the administrator, or authenticates one of the information processing apparatus and the terminal. Through an authenticating process, the connection of the USB memory 100 with the authorized information processing apparatus, and the use of the USB memory 100 by one of the authorized user and the administrator are detected. The CPU 122 stores the current time and day on the state information and log memory 36, as state information or log, event time and date of authentication or the like, time and date on which the USB memory 100 is connected to the server 20 via the information processing apparatus, time and date on which the USB memory 100 is opened or closed (e.g., opening and closing of the cap 102 or attaching and detaching of the strap 104), a count of consecutive user authenticating failures, a count of consecutive administrator authenticating failures, a count of consecutive authenticating failures of the information processing apparatus 40, battery remaining power, the state information, etc to correspond to the claimed limitation].
CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-5, 8-13 and 20 have received a first action on the merits and are subject of a first action non-final.
	a(2) CLAIMS ALLOWED IN THE APPLICATION
Per the instant office action, claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The reasons for allowance of claim 6 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “wherein after the connection detection circuit detects disconnection of the connector from a first host apparatus, the controller circuit is further configured to return, in response to receiving a read command for data stored in the first memory from a second host apparatus connected to the connector, data different from the data stored in the first memory, and not the data stored in the first memory, to the second host apparatus”.
Per the instant office action, claims 14-19 would be allowable if the 112 rejection is overcome.
The reasons for allowance of claims 14-19 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “a controller circuit configured to: set an operational mode of the controller circuit to a first mode when the controller circuit receives a first command from the host apparatus within a predetermined time period after the connection detection circuit detects the connection of the connector to the host apparatus, and set the operational mode of the controller circuit to a second mode in which the controller circuit performs a data security process more extensive than in the first mode, when the controller circuit does not receive the first command from the host apparatus within the   predetermined time period after the connection detection circuit detects the connection of the connector to the host apparatus”.
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu et al., USPGPUB 2018/0210851– teaches “apparatus, method and electronic device for implementing solid-state drive data interaction.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135